Title: From George Washington to Major General Horatio Gates, 27 April 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 27th April 1778

I have lately been informed by a Gentleman, actuated solely by a regard to the public good, and by an apprehension that we might fall short in the indispensible article of musket Cartridges particularly, that there are not, in his opinion, a sufficient number of Workmen kept employed, in the Elaboratories of Carlisle and Lebanon, to answer the exigencies of the Campaign. As the hint was thrown out to me, probably supposing that the public Works were under my direction, I thought it my duty instantly to communicate it to you, that due enquiry might be made, and the Commissary General of Military Stores ordered to enlarge his plan, if it should be found insufficient. While an enquiry of this nature is on foot, perhaps it would be well to extend it to the Elaboratories to the Eastward, and see what progress they are making. I shall not add upon the importance of this subject, or apologize for giving

you this trouble as you are so well acquainted with the real as well as accidental expenditure of ammunition in the Course of a Campaign, and the fatal Consequences attending a scarcity of it. I have the honor to be Sir Yr most obt Servt.
